 

Exhibit 10.1

 

September 20, 2018   Adam Elster   Re: Offer of Employment

 

Dear Adam:

 

On behalf of Majesco (the “Company”), I am pleased to offer you the position of
Chief Executive Officer of the Company, working out of the Company’s principal
offices in Morristown, New Jersey. Your employment will be effective as of
October 1, 2018 (the “Effective Date”).

 

The terms that will apply to your employment with the Company are as follows:

 

1.    Position and Duties. Commencing on the Effective Date, you will be
employed by the Company on a full-time basis as its Chief Executive Officer,
reporting directly to the Company’s Board of Directors (the “Board”). In
addition, you will be appointed to the Board on the Effective Date and nominated
for election upon expiration of your term as a director while you serve as Chief
Executive Officer of the Company. Upon your cessation of service as the
Company’s Chief Executive Officer, unless otherwise agreed between you and the
Company, you will be deemed to have voluntarily resigned as a member of the
Board, as a member of the board of any subsidiary of the Company of which you
are then a member and as an officer of the Company or any of its subsidiaries of
which you are an officer, effective immediately.

 

 -1- 

 

 

You agree to perform the duties and responsibilities of your positions in good
faith, and such other duties and responsibilities not materially inconsistent
with your positions, as will from time to time be assigned to you by the Board.
You will have the authority commensurate with your position and all employees of
the Company will report to you or your, direct or indirect, subordinate,
provided the chief financial officer, general counsel and chief compliance
officer (or persons performing substantially similar functions) will also report
to the Board (and/or one of its committees) on a dotted line basis. You agree
that, while employed by the Company, you will devote your full business time and
efforts, business judgment, skill and knowledge exclusively to the advancement
of the business and interests of the Company; provided, however, you will be
permitted to (i) engage in charitable and civic activities (with prior notice to
and approval by the Board, which approval will not be unreasonably withheld,
required before serving as a member of the board of directors of any
not-for-profit organization), (ii) serve on up to two outside boards of entities
which do not compete or otherwise are adverse in interest to the Company or any
of its affiliates (with prior notice to and approval by the Board, which
approval will not be unreasonably withheld), and (iii) manage your personal and
family financial matters, in each case, to the extent such activities do not
individually or in the aggregate materially interfere with your duties and
responsibilities to the Company or create any actual or potential conflict of
interests with the Company’s business. As of the Effective Date, the Board
approves of your continued involvement in the activities listed on Schedule A
attached hereto.

 

 -2- 

 

 

2.    Base Salary and Annual Bonus. During your employment with the Company, you
will receive a base salary (as increased from time to time, “Base Salary”) at a
rate of $500,000 per year, less applicable tax and other withholdings and
deductions required by law, payable in accordance with the Company’s payroll
practices in effect from time to time. Your Base Salary will be subject to
periodic review by the Board or the Compensation Committee of the Board (the
“Committee”) for increase, but not decrease.

 

For each calendar year of your employment, you will be eligible to receive an
annual cash incentive bonus (the “Annual Bonus”) under the applicable Company’s
annual bonus plan having a target amount equal to 100% of your then current Base
Salary, but subject to a higher or lower Annual Bonus amount based on
achievement of performance goals. The Annual Bonus will be subject to pro-ration
for any period of employment of less than a full calendar year. The Annual Bonus
will be subject to the achievement of Company and individual performance goals
established by the Board or the Committee in consultation with you. The actual
amount of the Annual Bonus, if any, will be determined in the good faith
discretion of the Board (or the Committee) based on achievement of performance
goals. Except as otherwise provided herein, you must be employed by the Company
on the day that the Annual Bonus (if any) for a fiscal year is paid in order to
earn and receive such Annual Bonus. Any earned Annual Bonus will be subject to
standard payroll deductions and withholdings, and paid no later two and a half
months after the end of the Company’s fiscal year to which the Annual Bonus
relates.

 

 -3- 

 

 

3.    Equity Compensation.

 

a.    Sign-On RSUs. On the Effective Date, or as soon thereafter as reasonably
practicable, you will receive a grant of 300,000 time-vesting restricted stock
units (the “Sign-On RSUs”). The Sign-On RSUs will be granted under the Majesco
2015 Equity Incentive Plan, as amended (the “Plan”). The Sign-On RSUs will vest
in three equal installments on the first, second and third anniversaries of the
grant date, subject to your continued employment except as otherwise provided
herein. The full terms and conditions applicable to the Sign-On RSUs will be set
forth in an applicable award agreement under the Plan substantially in the form
attached hereto as Exhibit A.

 

b.    Annual RSUs. In addition to the Sign-On RSUs, annually, during your
employment with the Company, you may, subject to achievement of the below
described performance criteria, receive additional grants of time-vesting
restricted stock units under the Plan, or a successor plan (the “Annual RSUs”).
You may receive two Annual RSU grants, an Annul RSU granted based on
appreciation in the Company’s stock price (“Annual Stock Appreciation RSUs”) and
an Annual RSU granted based on achievement of financial or other performance
metrics established by the Board in consultation with you (“Annual Performance
RSUs”). The Annual RSUs will vest in three substantially equal annual
installments beginning on the first anniversary of the Annual RSU award’s grant
date, subject to your continued employment. The full terms and conditions
applicable to the Annual RSUs will be set forth in an applicable award agreement
under the Plan substantially in the form attached hereto as Exhibit A.

 

 -4- 

 

 

i.  Annual Stock Appreciation RSUs. If the Company’s stock price increases
during the Applicable Measurement Period (as defined below) (measured based on
the weighted average closing price for the stock over the 10 trading days
immediately prior to the beginning of the Applicable Measurement Period and the
weighted average closing price for the stock over the 10 trading days
immediately following the end of the Applicable Measurement Period) by (i) 150%
or more (“Maximum Stock Performance”), you will receive Annual Stock
Appreciation RSUs for such Applicable Measurement Period having a grant date
fair value of $2,625.000, (ii) 135% or more (“Target Stock Performance”), you
will receive Annual Stock Appreciation RSUs for such Applicable Measurement
Period having a grant date fair value of $1,875,000, and (ii) 125% (“Threshold
Stock Performance”), you will receive Annual Stock Appreciation RSUs for such
Applicable Measurement Period having a grant date fair value of $937,000. In the
event the performance criteria is achieved between Threshold Stock Performance
and Target Stock Performance or between Target Stock Performance and Maximum
Stock Performance, the number of Annual Stock Appreciation RSUs that will be
granted will be determined based on a straight line interpolation basis between
these points. Annual Stock Appreciation RSUs will be granted to you within 30
days of the last day of the Applicable Measurement Period. The above described
hurdles of 150%, 135% and 125% may be annually (following the first Applicable
Measurement Period) adjusted by the Board in consultation with you and may
relate to performance criteria unrelated to stock price.

 

 -5- 

 

 



ii.   Annual Performance RSUs. If you and/or the Company achieve annual
performance criteria set by the Board in consultation with you (for avoidance of
doubt, such performance criteria will not necessarily be tied to budget
performance) for a full fiscal year that you are employed by the Company
(starting with the first full fiscal year commencing immediately following the
Effective Date), (i) at maximum performance (“Maximum Performance”), you will
receive Annual Performance RSUs for such applicable fiscal year having a grant
date fair value of $875,000, (ii) at target performance (“Target Performance”),
you will receive Annual Performance RSUs for such applicable fiscal year having
a grant date fair value of $625,000, and (iii) at threshold performance
(“Threshold Performance”), you will receive Annual Performance RSUs for such
applicable fiscal year having a grant date fair value of $312,500. In the event
the performance criteria is achieved between Threshold Performance and Target
Performance or between Target Performance and Maximum Performance, the number of
Annual Performance RSUs that will be granted will be determined based on a
straight line interpolation basis between these two points. Annual Performance
RSU’s will be granted to you within two and a half months following the
completion of the applicable fiscal year.

 

iii. The “Applicable Measurement Period” means each 12 month period commencing
on the Effective Date (or with respect to the following Applicable Measurement
Periods, the applicable anniversary of the Effective Date) and ending on the
immediately following anniversary of the Effective Date.

 



 -6- 

 

 

 

4.    Benefit Plans and Programs. You will be eligible to participate in the
Company’s benefits and benefit plans and programs in effect from time to time,
subject to the terms of any and all plan documents. The Company reserves the
right, in its sole discretion, to amend, change or discontinue, in whole or in
part, any and all of its benefits and/or benefit plans and programs, at any time
for any reason. The Company will reimburse you for all reasonable business
expenses you incur in the performance of your duties, subject to the terms of
the Company’s expense reimbursement policies in effect from time to time
applicable to senior executives. You will be entitled to paid vacation in
accordance with the Company’s policies.

 

5.    At-Will Employment. Your employment with the Company will, at all times,
be on an “at-will” basis. This means that your employment is not for a fixed
term or definite period. Rather, your employment can be terminated at any time,
for any or no reason, with or without cause or notice, and you may resign at any
time with or without reason. The at-will nature of the employment relationship
cannot be changed except in a separate, individualized, written agreement signed
by you and the Company.

 

6.    Termination. In the event your employment with the Company terminates for
any reason, the Company will pay you (i) unpaid Base Salary through the
termination date, payable in accordance with the Company’s payroll practices,
(ii) unreimbursed business expenses, payable in accordance with and subject to
the terms of the Company’s expense reimbursement policies, (iii) any vested
non-forfeitable amounts owing or accrued as of the termination date under the
Company’s benefit plans or programs in which you participated, (iv) except in
the event of your termination by the Company for Cause (as defined below) or
resignation without Good Reason (as defined below), any earned but unpaid Annual
Bonus for the Company’s fiscal year preceding the fiscal year in which your
termination occurs, and (v) except in the event of your termination by the
Company for Cause or resignation without Good Reason, your Annual Bonus for the
year of termination (items described in this clause (v), the “Bonus Severance”),
pro-rated based on the portion of the calendar year during which you were
employed and based on actual performance, to be paid when the Company pays
bonuses to active employees (other than Bonus Severance, collectively, the
“Accrued Benefits”).

 

 -7- 

 

 

Without otherwise limiting the “at-will” nature of your employment, in the event
your employment is terminated at any time by the Company without Cause or you
resign for Good Reason, then the Company will provide you the following payments
and benefits (the “Severance Benefits”): (1) an amount (the “Standard
Severance”) equal to 100% of your then-current Base Salary (without giving
effect to reduction that is the basis for your resignation for Good Reason),
payable in substantially equal instalments over a period of twelve (12) months
commencing on the Payment Date (as defined below); provided, however, that the
severance due to you will be an amount equal to two times the sum of your
then-current Base Salary (without giving effect to reduction that is the basis
for your resignation for Good Reason) plus your target Annual Bonus (the “CIC
Severance”) (payable in substantially equal instalments over a period of twelve
(12) months commencing on the Payment Date) if your employment is terminated by
the Company without Cause or by you for Good Reason either (A) within the
120-day period prior to a Corporate Transaction, as defined in the Plan, that is
a change in control under Treas. Reg. Section 1.409A-3(i)(5) or (B) within 12
months following any Corporate Transaction, as defined in the Plan, that is a
change in control under Treas. Reg. Section 1.409A-3(i)(5) (such termination, a
“Change in Control Termination”); (2) provided you timely elect and remain
eligible for coverage pursuant to Part 6 of Title I of ERISA, or similar state
law (collectively, “COBRA”), payment or reimbursement to you of an amount equal
to the full monthly premium for COBRA continuation coverage under the Company’s
medical plans as in effect on the date of your termination with respect to the
level of coverage in effect for you and your eligible depends as of the date of
your termination, on a monthly basis on the first business day of the calendar
month next following the calendar month in which the applicable COBRA premiums
were paid, with respect to the period from the date of your termination until
the earlier of (x) 12 months following such date and (y) the date you become
eligible for continued coverage under a subsequent employer’s health plan and
(3) if your termination is a Change in Control Termination, any outstanding
Annual RSUs and Sign-On RSUs will become fully vested.

 

Notwithstanding anything herein to the contrary, you will not be entitled to
receive the Severance Benefits and Bonus Severance or any other payment or
benefit triggered upon termination of employment (other than the Accrued
Benefits) unless, following the termination date, you, or in the event of your
death or Disability, your legal representatives, have executed and not revoked a
general release of claims substantially in the form attached hereto as Exhibit B
(the “Release”). You will have no duty to mitigate by seeking other employment
or otherwise and no compensation earned by you from other employment, a
consultancy or otherwise will reduce the Severance Benefits you may be entitled
to receive under this offer letter. The Severance Benefits will be paid or
commence on the first payroll period following the date the Release becomes
effective (the “Payment Date”), provided that if the period during which you may
deliver the Release spans two calendar years, the Payment Date will be no
earlier than January 1 of the second calendar year. In the event the Change in
Control Termination occurs within the 120-day period prior to a Corporate
Transaction that is a change in control under Treas. Reg. Section
1.409A-3(i)(5), the Standard Severance will begin to be paid on the Payment Date
and the portion of the CIC Severance that is in excess of the Standard Severance
will begin to be paid upon consummation of the Corporate Transaction.

 

 -8- 

 

 

For purposes of this offer letter, “Cause” means: (i) your material misconduct,
embezzlement, gross negligence or a willful act of dishonesty by you in
connection with the performance of your duties hereunder; (ii) your conviction
of, indictment for, or plea of guilty or nolo contendere to, a felony or any
crime involving fraud, embezzlement or moral turpitude; (iii) your material
breach of any material Company policy communicated to you, including but not
limited to those relating to insider trading, sexual harassment or
discrimination based on age, sex, race, religion, or national origin; (iv) your
willful refusal to follow the lawful directives of the Board after written
notice; (v) your engagement in any sexual relations or other romantic
relationship with any employee of the Company or any of its affiliates; or (vi)
your dishonest, fraudulent, or otherwise materially improper conduct that that
has a material adverse effect on the Company.

 

For purposes of this offer letter, “Good Reason” means the occurrence of any of
the following without your consent: (i) a material diminution in your duties,
authority and responsibilities; (ii) a material diminution in your Base Salary
or target Annual Bonus opportunity; (iii) a requirement that you report to
anyone other than the Board; (iv) a material breach by the Company of the terms
of this offer letter or any other material written agreement between you and the
Company; or (v) the relocation of your principal executive offices by more than
50 miles from its current location. No event or condition will constitute Good
Reason unless and until you have provided the Company with written notice of the
event or condition no later 60 days after the first occurrence and the Company
has failed to fully remedy such event or condition within 30 days of receiving
such notice, and you must have terminated your employment with the Company
within 60 days after the expiration of the 30-day remedial period.

 

 -9- 

 

 

7.    Company Policies and Procedures. Your employment will be subject to the
Company’s standard policies and procedures, as they may be reasonably amended,
changed or discontinued at any time and such other reasonable rules and
regulations as may be adopted or amended in the Company’s sole discretion. In
furtherance of the foregoing, you agree that you will execute Company’s standard
confidentiality and inventions agreement(s). For avoidance of doubt, the terms
of such agreements will not deemed to contradict or expand non-competition and
non-solicitation covenants to which you are subject under the terms of Section
10 of this Agreement.

 

8.    Section 409A. The Severance Benefits and other payments under this offer
letter triggered on a termination of employment will begin only after the date
of your “separation from service” (determined as set forth below), which occurs
on or after date of the termination of your employment, and will be subject to
the provisions of this Section 9. The intent of the parties is that payments and
benefits under this offer letter comply with, or are exempt from, Internal
Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Section 409A”) and, accordingly, to the maximum extent
permitted, this offer letter will be interpreted to be in compliance therewith.
For purposes of Section 409A, your right to receive any installment payments
pursuant to this offer letter will be treated as a right to receive a series of
separate payments. Neither the Company nor you will have the right to accelerate
or defer the delivery of any such payments except to the extent specifically
permitted or required by Section 409A.

 

 -10- 

 

 

For purposes of this offer letter, with respect to payments of any amounts that
are considered to be “deferred compensation” subject to Section 409A, references
to “termination of employment” (and substantially similar phrases) will be
interpreted to mean a “separation from service” within the meaning of Section
409A. If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments will be made on the dates and terms set
forth in this offer letter.

 

If, as of the date of your “separation from service” from the Company, you are a
“specified employee” (within the meaning of Section 409A), then: (i) each
installment of the Severance Benefits that, in accordance with the dates and
terms set forth in this offer letter, will in all circumstances, regardless of
when the “separation from service” occurs, be paid within the short-term
deferral period (as defined in Section 409A) will be treated as a “short-term
deferral” within the meaning of Treas. Reg. Section 1.409A-l(b)(4) to the
maximum extent permissible under Section 409A and will be paid on the dates and
terms set forth in this offer letter; and (ii) each installment of the Severance
Benefits that is not described in clause (i) above and that would, absent this
clause (ii), be paid within the six-month period following your “separation from
service” from the Company will not be paid until the date that is six months and
one day after such “separation from service” (or, if earlier, your death), with
any such installments that are required to be delayed being accumulated during
the six-month period and paid in a lump sum on the date that is six months and
one day following your “separation from service” and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth in this offer letter; provided, however, that the preceding provisions of
this clause (ii) will not apply to any installment of the Severance Benefits if
and to the maximum extent that that such installment is deemed to be paid under
a separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treas. Reg. Section 1.409A-l(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treas. Reg. Section 1.409A-l(b)(9)(iii)
must be paid no later than the last day of your second taxable year following
the taxable year in which the “separation from service” occurs.

 

 -11- 

 

 

The determination of whether and when your “separation from service” from the
Company has occurred will be made in a manner consistent with, and based on the
presumptions set forth in, Treas. Reg. Section l.409A-1(h). Solely for purposes
of this paragraph, “Company” will include all persons with whom the Company
would be considered a single employer under Section 414(b) and 414(c) of the
Code.

 

All reimbursements and in-kind benefits provided under this offer letter will be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (1) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this offer letter), (2) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (3) the reimbursement of any eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (4) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

 -12- 

 

 

9.    Section 280G. Notwithstanding anything to the contrary contained in this
offer letter, to the extent that any of the payments and benefits provided for
under this offer letter or any other agreement or arrangement between the
Company and you (collectively, the “Payments”) (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) but for this paragraph, would be subject
to the excise tax imposed by Section 4999 of the Code, then the Payments will be
reduced to the extent necessary so that no portion of such Payments retained by
you will be subject to excise tax under Section 4999 of the Code; provided,
however, such reduction will only occur if after taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, such reduction results in your receipt on an after-tax basis, of
the greatest amount of benefits under this offer letter, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. To the extent permitted by applicable law, and not a violation of Sections
280G, 409A or 4999 of the Code, you will be entitled to elect the order in which
payments will be reduced. If you electing the order in which payments will be
reduced would result in violation of Code Section 409A or loss of the benefit of
reduction under Sections 280G or 4999 of the Code, payments will be reduced in
the following order (i) severance payment based on multiple of Base Salary
and/or Annual Bonus; (ii) other cash payments; (iii) any pro-rated Annual Bonus
paid as severance; (iv) acceleration of vesting of stock options with an
exercise price that exceeds the then fair market value of stock subject to the
option, provided such options are not permitted to be valued under Treas. Reg.
Section 1.280G-1 Q/A – 24(c); (v) any equity awards accelerated or otherwise
valued at full value, provided such equity awards are not permitted to be valued
under Treas, Reg. Section 1.280G-1 Q/A – 24(c); (vi) acceleration of vesting of
stock options with an exercise price that exceeds the then fair market value of
stock subject to the option, provided such options are permitted to be valued
under Treas. Reg. Section 1.280G-1 Q/A – 24(c); (vii) acceleration of vesting of
all other stock options and equity awards; and (viii) within any category,
reductions will be from the last due payment to the first.

 

 -13- 

 

 

10.  Restrictive Covenants. (a) While you are employed by the Company and for a
period of twelve months after termination of your employment, you will not,
without the Company’s express prior written consent, directly or indirectly
participate in the ownership, management, operation or control of any business
entity, other than an affiliate of the Company, or engage in, or be paid or
employed by, or otherwise become associated with or provide assistance to, as an
employee, consultant, advisor, lender, investor, agent, associate, principal,
representative or in any other capacity, any business or other third party
engaged in a business that is in direct competition with the material business
of the Company or any of its affiliates anywhere in the world (including selling
or licensing software to insurance companies to manage policy administration,
claims management and billing functions), including entities listed on Schedule
B(I) and (II) or to any of their affiliates. You further agree that during your
employment with Company and for a period of one year after termination of your
employment with the Company for any reason, you will not directly or indirectly,
or in any capacity, individually or in any corporation, firm, association or
other business entity, solicit (x) for the purpose of competing with the
Company, (y) to induce or attempt to induce such person to cease doing business
with the Company, or (z) so as to interfere with the relationship between any
such person and the Company, in each case, any business from or perform services
for any customer, prospective customer, broker, client, and/or strategic partner
of the Company or any of its affiliates with whom or which you were involved or
had material contact with during your employment with the Company.
Notwithstanding anything herein to the contrary, nothing will prevent you from
(i) acquiring securities representing not more than 2% of the outstanding voting
securities of any entity the securities of which are traded on a national
securities exchange or in the over the counter market, (ii) investing in hedge
or private equity funds or other similar alternative investment vehicles as long
as such investment represents less than 2% of the equity interests in any such
fund or vehicle and you do not play any active role in the activities of the
fund or vehicle, or (iii) providing services to an entity that does compete with
the business of the Company or any of its affiliates as long as such lines of
business represent in the aggregate less than 10% of the revenue of such
employer and you do not supervise such lines of business at less than two levels
above the active day-to-day operations of the lines of business that compete
with the business of the Company; provided that this exception does not apply to
the entities listed on Schedule B(I) or to any of their affiliates.

 

 -14- 

 

 

(b) During your employment with the Company and for a period of one year after
the date of termination of your employment with the Company for any reason, you
will not, directly or indirectly, hire, solicit or attempt to solicit for
employment or to retain as an independent contractor any person then employed by
the Company or any person who was previously employed by the Company during the
six-month period immediately preceding such solicitation and with whom you had
material contact during your employment, for your own benefit or for the benefit
of any other person or entity. Except as permitted herein, you further agree
that, should you be approached by a person who is or was an employee of the
Company during the six-month period immediately preceding your termination of
employment with the Company for any reason, you will not offer to nor employ or
retain as an independent contractor any such person for a period of one year
following the termination of your employment with the Company for any reason.
The foregoing will not prohibit you from (i) soliciting or hiring any individual
who served at any time during your employment as your personal secretary and/or
assistant, (ii) following your termination from employment with the Company,
serving solely as a reference for any employee of the Company or its
subsidiaries as long as in serving as a reference you do not take any actions
that encourages such employee to terminate the employee’s employment with the
Company, (iii) encouraging an employee to leave employment with the Company and
its subsidiaries in the good faith performance of your duties to the Company,
for example, as part of your responsibility to terminate an employee’s
employment, or (iv) general advertisement or solicitation for employment that is
not specifically directed at employees of the Company (provided, you do not hire
such a person). In addition, for a period of one year after the date of
termination of your employment with the Company for any reason, you will not,
directly or indirectly, interfere with the Company’s relationship with any
person or entity that was engaged by the Company as an independent contractor
during the six-month period immediately preceding your termination of
employment.

 

 -15- 

 

 

11.  Indemnification; D&O Insurance. On the Effective Date, you and the Company
will enter into the indemnification agreement (“Indemnification Agreement”)
substantially in the form attached hereto as Exhibit C. You will be covered by
the directors and officers insurance coverage maintained by the Company for its
directors and officers including, to the extent provided under such insurance,
coverage for actions, suits or proceedings brought after your employment with
the Company but relating to periods during your employment with the Company. The
provisions of this paragraph will survive termination of your employment and
will remain in effect through any applicable statutes of limitation.

 

12.  Notices. All notices or other communications required or permitted to be
given under this offer letter must be in writing and will be deemed to have been
duly given when delivered personally or one business day after being sent by a
nationally recognized overnight delivery service, charges prepaid. Notices also
may be given electronically via PDF and by email and will be effective on the
date transmitted if confirmed within 48 hours thereafter by a signed original
sent in the manner provided in the preceding sentence. Notice to you must be
sent to your most recent residence and personal email address on file with the
Company. Notice to the Company must be sent to its physical address set forth on
the first page hereto and addressed to the Chairman of the Board at the email
address provided by the Company.

 

 -16- 

 

 

13.  Governing Law. This offer letter will be governed by and construed in
accordance with the laws of the State of New Jersey, without regarding to the
conflict of laws provisions thereof.

 

14.  Legal Fees. The Company will promptly reimburse you for your reasonable
legal fees expended or incurred by you in connection with negotiating the terms
of this offer letter and related documents (including award agreements under the
Plan) up to $10,000, payable within 30 days of your submission of documentation
of such fees.

 

15.  Entire Agreement; Miscellaneous. This offer letter constitutes the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral.
The terms of this offer letter may only be modified in a writing signed by you
and a member of the Board. The invalidity or unenforceability of any provision
or provisions of this offer letter will not affect the validity or
enforceability of any other provision hereof, which will remain in full force
and effect. By entering into this offer letter and commencing employment with
the Company, you represent that you are not bound by any employment contract,
restrictive covenant or other restriction that prevents you from entering into
employment with or carrying out your responsibilities for the Company, or which
is in any way inconsistent with this offer letter. This offer letter is binding
on and may be enforced by the Company and its successors and assigns and is
binding on and may be enforced by you and your heirs and legal representatives,
provided that the Company may only assign this offer letter and its obligations
hereunder to any successor to all or substantially all of the Company’s business
or assets if such successor expressly agrees in writing to assume such
obligations. This offer letter may be executed in any number of counterparts,
all of which taken together will constitute one instrument. Execution and
delivery of this offer letter by facsimile or other electronic signature is
legal, valid and binding for all purposes.

 

 -17- 

 

 

16.  Representations and Covenants by the Executive. You hereby represent and
warrant that: (i) your execution, delivery and performance of this offer letter
does not and will not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which you are
a party or by which you are bound, (ii) you are not a party to or bound by any
agreement or understanding of any type, whether written or oral, or by any
statutory or common law duty or obligation which, in any case, would in any way
restrict his ability to be employed by the Company or any affiliate thereof, or
your ability to compete freely with any other person, (iii) you are not subject
to or in breach of any nondisclosure agreement, including any agreement
concerning trade secrets or confidential information owned by any other party,
and (iv) you have the legal capacity to execute this offer letter. There is no
action or proceeding pending or, to your actual knowledge, threatened against
you that would prevent, hinder or materially delay the performance by you of any
of its obligations hereunder.

 

We are very excited about having you join the Company and I anticipate that you
will make many important contributions to the Company and its strategic mission.
Please acknowledge your acceptance of this offer by returning a signed copy of
this offer letter.

 

  Very truly yours,       MAJESCO       By: /s/ Ketan Mehta   Name: Ketan Mehta
  Title: CEO Accepted and agreed:       /s/ Adam Elster   Adam Elster  

 

 -18- 

 

 

Exhibit A

 

RSU Agreement

 

 -19- 

 

 

MAJESCO
2015 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Unless otherwise defined herein, the terms defined in the Majesco (the
“Company”) 2015 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Unit Award (the “Notice”).

 

Name: Adam Elster     Address:  

 

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Restricted Stock Unit Award Agreement (the “Award
Agreement”).

 

Grant Number:       Number of RSUs:       Date of Grant:       Vesting
Commencement Date:       Vesting Schedule: Subject to the limitations set forth
in this Notice, the Plan and the Award Agreement, the RSUs will vest in three
equal instalments on each of the first three anniversaries of the Vesting
Commencement Date

 

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:

 

Participant understands that Participant’s employment or consulting relationship
or service with the Company is for an unspecified duration, can be terminated at
any time (i.e., is “at-will”), and that nothing in this Notice, the Award
Agreement or the Plan changes the at-will nature of that relationship.
Participant acknowledges that the vesting of the RSUs pursuant to this Notice is
earned only by continuing service as an Employee, Director or Consultant of the
Company. Participant also understands that this Notice is subject to the terms
and conditions of both the Award Agreement and the Plan, both of which are
incorporated herein by reference. Participant has read both the Award Agreement
and the Plan. By accepting this RSU, Participant consents to the electronic
delivery as set forth in the Award Agreement.

 

 -20- 

 

  

MAJESCO

2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Majesco (the
“Company”) 2015 Equity Incentive Plan (the “Plan”) shall have the same defined
meanings in this Restricted Stock Unit Award Agreement (the “Award Agreement”).

 

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Award Agreement.

 

1.          Settlement. Settlement of RSUs (to the extent vested) shall be made
within 30 days following each applicable date of vesting under the vesting
schedule set forth in the Notice. Settlement of RSUs shall be in Shares. Any
issuance of Shares shall be made only in whole Shares, and any fractional shares
shall be distributed in an equivalent cash amount.

 

2.          No Stockholder Rights. Unless and until such time as Shares are
issued in settlement of vested RSUs, Participant shall have no ownership of the
Shares allocated to the RSUs and shall have no right to dividends or to vote
such Shares.

 

3.          Dividend Equivalents. Dividends, if any (whether in cash or Shares),
shall not be credited to Participant with respect to the RSUs.

 

4.          Non-Transferability of RSUs. RSUs may not be transferred in any
manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.

 

5.          Termination. Unless otherwise determined by the Committee or
provided in the Participant’s Offer Letter, dated September 20, 2018, if
Participant’s service Terminates for any reason, all unvested RSUs shall be
forfeited to the Company forthwith, and all rights of Participant to such RSUs
shall immediately terminate. In case of any dispute as to whether Termination
has occurred, the Committee shall have sole discretion to determine whether such
Termination has occurred and the effective date of such Termination.

 

6.          Withholding Taxes. Prior to the settlement of Participant’s RSUs,
Participant shall pay or make adequate arrangements satisfactory to the Company
to satisfy all withholding obligations of the Company in such manner as allowed
pursuant to Section 12 of the Plan. In this regard, Participant authorizes the
Company to withhold all applicable withholding taxes (in its sole discretion)
from Participant’s wages, other cash compensation paid to Participant by the
Company or from the Shares required to be delivered hereunder in settlement of
RSUs. The Company may refuse to deliver the Shares if Participant fails to
comply with Participant’s obligations in connection with the tax withholding as
described in this Section.

 

7.          Acknowledgement. The Company and Participant agree that the RSUs are
granted under and governed by the Notice, this Award Agreement and the
provisions of the Plan (incorporated herein by reference). Participant: (i)
acknowledges receipt of a copy of the Plan and the Plan prospectus, (ii)
represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the RSUs subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice.

 

 -21- 

 

 

8.          Entire Agreement; Enforcement of Rights. This Award Agreement, the
Plan and the Notice constitute the entire agreement and understanding of the
parties relating to the subject matter herein and supersede all prior
discussions between them. Unless specifically referred to herein, any prior
agreements, commitments or negotiations concerning the grant of the RSUs
hereunder are superseded. No modification of or amendment to this Award
Agreement, nor any waiver of any rights under this Award Agreement, shall be
effective unless in writing and signed by the parties to this Award Agreement.
The failure by either party to enforce any rights under this Award Agreement
shall not be construed as a waiver of any rights of such party.

 

9.          Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

 

10.         Governing Law; Severability. If one or more provisions of this Award
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Award Agreement,
(ii) the balance of this Award Agreement shall be interpreted as if such
provision were so excluded and (iii) the balance of this Award Agreement shall
be enforceable in accordance with its terms. This Award Agreement and all acts
and transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of New York, without giving effect to principles of conflicts of
law.

 

11.         No Rights as Employee, Director or Consultant. Nothing in this Award
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Participant’s
service, for any reason, with or without cause.

 

12.        Section 409A Compliance. The intent of the parties is that payments
and benefits under this Award Agreement comply with Section 409A of Code to the
extent subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and be administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, to the
extent required to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Participant shall not be considered to have
separated from service with the Company for purposes of this Award Agreement and
no payment shall be due to the Participant under this Award Agreement on account
of a separation from service until the Participant would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Any payments described in this Agreement that are due
within the “short-term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in this Award Agreement, to
the extent that any amounts are payable upon a separation from service and such
payment would result in accelerated taxation and/or tax penalties under
Section 409A of the Code, such payment, under this Agreement or any other
agreement of the Company, shall be made on the first business day after the date
that is six (6) months following such separation from service (or death, if
earlier). The Company makes no representation that any or all of the payments
described in this Award Agreement will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payment. The Grantee shall be solely
responsible for the payment of any taxes and penalties incurred under
Section 409A.

 

 -22- 

 

 

By Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and the Company agree that this RSU is granted under and
governed by the terms and conditions of the Plan, the Notice and this Award
Agreement. By acceptance of this RSU, Participant consents to the electronic
delivery of the Notice, this Award Agreement, the Plan, account statements, Plan
prospectuses required by the Securities and Exchange Commission, U.S. financial
reports of the Company, and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements) or other communications or information related to the RSU.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion.

 

 -23- 

 

 

Exhibit B

 

Release

 

 -24- 

 

 

GENERAL RELEASE

 

In consideration for Majesco (the “Company”) paying or providing, as applicable,
Adam Elster (“Executive”) the Severance Benefits, as defined in the offer letter
by and between the Company and the Executive, dated as of September 20, 2018
(the “Offer Letter”), Executive knowingly and voluntarily waives and releases
all rights and claims, known and unknown, which Executive may have against the
Company or any of its respective subsidiaries, affiliates or successors, or any
of their current or former officers, directors, managers, employees, agents,
insurance carriers, auditors, accountants, attorneys or representatives in their
capacities as such (collectively, the “Releasees”), including any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
contracts, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses of any kind. This includes claims for
employment discrimination, harassment, wrongful termination, constructive
termination, violation of public policy, breach of any express or implied
contract, breach of any implied covenant, fraud, intentional or negligent
misrepresentation, emotional distress, defamation, or any other claims, actual
or potential, which in any way arise from or are related to Executive’s
relationship with the Company, including, without limitation, relating to
Executive’s compensation, the termination of the employment relationship, or any
other conduct of the Company occurring prior to the execution of this General
Release. This also includes a release of any claims under any federal, state or
local laws or regulations, including, but not limited to Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000, et seq.; Americans with
Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act
of 1973, as amended, 29 U.S.C. § 701 et seq.; Age Discrimination in Employment
Act, as amended, 29 U.S.C. § 621, et seq.; Civil Rights Act of 1866, and Civil
Rights Act of 1991; 42 U.S.C. § 1981, et seq.; Equal Pay Act, as amended, 29
U.S.C. § 206(d); regulations of the Office of Federal Contract Compliance, 41
C.F.R. Section 60, et seq.; The Family and Medical Leave Act, as amended, 29
U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended, 29
U.S.C. § 201 et seq.; the Executive Retirement Income Security Act, as amended,
29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining Notification Act,
as amended, 29 U.S.C. § 2101 et seq.; the Federal False Claims Act, as amended,
31 U.S.C. §§ 3729 et seq.; the Dodd-Frank Wall Street Reform and Consumer
Protection Act; the Sarbanes-Oxley Act of 2002; and any other federal, state or
local laws of similar effect. Notwithstanding the generality of the foregoing,
Executive does not release any claims which Executive may have to the following
(collectively, the “Unreleased Claims”): (i) claims for unemployment
compensation or any state disability insurance benefits pursuant to the terms of
applicable state law, (ii) Executive’s right to continued participation in the
Company’s group benefit plans pursuant to the terms and conditions of COBRA,
(iii) Executive’s right to any Severance Benefits or Accrued Benefits, as
defined in the Offer Letter, (iv) Executive’s right to any equity-based or
similar type of award or incentive granted to Executive during employment with
the Company (or any related agreement, arrangement or understanding with any
Releasee), (v) Executive’s right to indemnification under the Indemnification
Agreement, as defined in the Offer Letter, (vi) Executive’s right to enforce the
terms of this General Release, (vii) claims arising after the date Executive
signs this General Release, (viii) claims that cannot lawfully be released or
(ix) Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment. The matters that are the subject of the releases
referred to above (and, for the avoidance of doubt, excluding any Unreleased
Claims) shall be referred to collectively as the “Released Matters.”

 

 -25- 

 

 

2.          Executive warrants and represents that (a) Executive has not filed
or authorized the filing of any complaints, charges or lawsuits against the
Company with any governmental agency or court regarding any claims released in
this General Release, and that if, unbeknownst to Executive, such a complaint,
charge or lawsuit has been filed on Executive’s behalf, Executive will
immediately cause it to be withdrawn and dismissed, (b) Executive has reported
all hours worked as of the date of this General Release and has been paid all
compensation, wages, bonuses, commissions, and/or benefits to which Executive
may be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to Executive, except as provided in this General Release
(including any Unreleased Claim), (c) Executive has no known workplace injuries
or occupational diseases and has been provided and/or has not been denied any
leave requested under the Family and Medical Leave Act or any state law
counterpart, (d) Executive is executing this General Release voluntarily and
without any duress or undue influence on the part or behalf of the Company, with
full understanding of the terms and consequences, and (e) upon the execution and
delivery of this General Release by the Executive, this General Release will be
a valid and binding obligation of Executive, enforceable in accordance with its
terms.         

 

3.          Executive understands and acknowledges that:

 

(a)          This General Release constitutes a voluntary waiver of any and all
rights and claims Executive has against the Releases, or any of them, as of the
date Executive executes this General Release, for claims arising under the Age
Discrimination in Employment Act, 29 U.S.C. 621, et seq.

 

(b)          Executive has waived rights or claims pursuant to this General
Release and in exchange for consideration, the value of which exceeds payment or
remuneration to which Executive was already entitled.

 

(c)          Executive is hereby advised to consult with an attorney of
Executive’s choosing concerning this General Release prior to executing it.

 

(d)          Executive has been afforded a period of [twenty-one (21) /
forty-five (45)] days to consider the terms of this General Release and in the
event Executive should decide to execute this General Release in fewer than
[twenty-one (21) / forty-five (45)] days, Executive has done so with the express
understanding that Executive has been given and declined the opportunity to
consider this General Release for a full [twenty-one (21) / forty-five (45)]
days, and waives the balance of the [twenty-one (21) / forty-five (45)] day
period.

 

(e)          Executive may revoke this General Release at any time during the
seven (7) days following the date of execution of this General Release, and this
General Release shall not become effective or enforceable until such revocation
period has expired. Executive understands that if Executive does not sign this
General Release or Executive signs and subsequently revokes this General Release
before it becomes effective, Executive shall not be entitled to any of the
Severance Benefits or to Bonus Severance.

 

*            *            *            *            *

EXECUTIVE       Adam Elster   Date: [INSERT DATE]  

 

 -26- 

 

 

Exhibit C

 

The form of Indemnification Agreement is incorporated by reference to Exhibit
10.1 to Majesco’s Registration Statement on Form S-4 (File No. 333-202180),
filed with the SEC on April 1, 2015).

 

 -27- 

 

 

